Order entered July 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01338-CV

             IN THE MATTER OF THE MARRIAGE OF C.A.S. AND D.P.S.

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-53871-2009

                                          ORDER
       Before the Court is appellant Daniel P. Silvey’s July 9, 2013 Unopposed Motion for

Extension of Time to File Motion for Rehearing. The motion is GRANTED. Appellant is

required to file any motion for rehearing by Monday, July 22, 2013.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE